Title: To George Washington from Thomas Peter, 27 August 1794
From: Peter, Thomas
To: Washington, George


               
                  Dear sir
                  George Town [Md.] 27th August 1794
               
               I have for some time past been in treaty with Charles Carter Esqr. for a Tract of Land in Louden County Virginia containing about 5,500 Acres which I consider to be a great bargain, & which I can not accomplish to secure unless I could borrow about £2,000 Maryland Money.
               My Father enables me to say that he will be my Security, if it could be borrowed for a few Years—I could Negotiate for it, at the Bank of Columbia, but he is perfectly against having any thing to do with Negotiation of that kind, & Rather recommends my endeavouring to get it in some other way—He has given me some Land in this State, & Property in the City of Washington, therefore I am averse to press him into any Mode of Negotiation for the Accomplishment of this very desireable object contrary to his own inclination; but he assures me that this sum shall be replaced in a few years & the Ints. Annually paid till fulfill’d.
               The Land is a great object with me, & if the Money could be secured through your Ints. on the above conditions he will chearfully support it—It hurts me to address you on a subject of this Nature, but the bargain would be so advantageous in my Oppinion (as Land is raising so Rapidly in Value) that I hope it may Plead my Excuse with you for such Presumtion—I remain with the utmost Esteem Dear sir Your Obt servt
               
                  Thomas Peter
               
               
                  P.S. As I must give an answer soon to C. Carter Esqr. it will be pleasing to hear shortly from you. T.P.
               
            